ORDER
PER CURIAM.
Appellant, Phillip Chapman, appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. He claims the sentencing court unconstitutionally punished him for crimes for which he had not been convicted.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).